DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues:
One having ordinary skill in the art would not be motivated to combine the prior art of Kassner, with that of Yoshizawa and Otto zur Loye since,
There is no teaching/suggestion to combine the dual fuel systems of Otto zur Loye with single fuel systems.
The purpose of Otto zur Loye is to teach a method of reducing engine torque to reduce the amount of un-combusted natural gas during load shedding events in dual fuel engines, thus one skilled in the art would not look to Otto zur Loye for its teachings, save for hindsight reasoning.
The technology meant to use the methods of reducing engine torque cited in Otto zur Loye are different than the technologies that would use the method of corrective action in the current disclosure.
The prior art or appropriate evidence must provide a basis for the modification; conclusion of obviousness cannot derive from applicant’s specification.
The examiner respectfully argues:
Kassner teaches a method of operating an engine that also includes a step where engine torque is reduced “a corrective action of reducing engine torque via not enabling 
Otto zur Loye teaches multiple methods (fig. 3; [0006]) of reducing engine torque such as
closing an intake and/or exhaust throttle to reduce the amount of air/fuel mixture inducted into the engine cylinders and reduce output torque from the engine (fig. 3; [0006]);
opening a compressor bypass in the intake system (see claim 1 below);
opening a wastegate around a turbine of turbocharger to lower boost and engine torque (see claim 1 below);
modulating a variable geometry turbine (see claim 1 below); 
selectively terminating fueling in a portion of the engine cylinders (see claim 1 below).
This being the case, one having ordinary skill in the art and looking at methods of reducing engine torque would find it reasonable to combine the teachings of Kassner with that of Otto zur Loye in order to more effectively reduce engine torque, as explained in claims 1 below. Further, one having ordinary skill in the art would find it reasonable to combine the teachings of Kassner with that of Yoshizawa on an opposed piston engine as clearly 
The applicant may be correct in that is no teaching/suggestion to combine the dual fuel systems of Otto zur Loye with single fuel systems. However, these features are also not claimed and require further searching and consideration.
While Otto zur Loye teaches a method of reducing engine torque that is focused on dual fuel engines, with an application of reducing the amount of un-combusted natural gas during load shedding events in dual fuel engines, many of the steps and components used are not unique to dual fuel engines. Further, since many of the components used are commonly found in other, non-dual fuel engines such as (intake/exhaust throttles, compressor bypass valve, variable geometry turbines, and fuel injectors), then reducing engine torque using these same components in the same manner as taught by Otto zur Loye, would also be an obvious application to one having ordinary skill in the art.
If the technology meant to use the methods of reducing engine torque cited in Otto zur Loye is different than the technologies that would use the method of corrective action in the current disclosure, then those features should be in the claims such that the claimed invention can be further distinguished from that as disclosed by Kassner in view of Yoshizawa et. al. and in further view of Otto zur Loye et. al.
The prior art provides a basis for the modification (i.e. Kassner in view of Yoshizawa et. al. and in further view of Otto zur Loye et. al.) and is recited below in claim 1. Additionally, the conclusion of obviousness is not derived from the applicant’s 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kassner (U.S. 20060162701) in view of Yoshizawa et. al. (U.S. 20140041622) and in further view of Otto zur Loye et. al. (U.S. 20150167590).
In re claim 1, Kassner discloses a method for controlling operation of an engine (abstract; fig. 4), comprising: 
determining a direction of rotation of the engine (fig. 4; steps 3 and 4; [0029]); 
comparing the determined direction of rotation to a correct direction of rotation of the engine (fig. 4; steps 3 and 4; [0029]); and 
responding to the determined direction of rotation being different from the correct direction of rotation by taking corrective action (step 5; [0029]; “If the crankshaft 
Kassner further teaches 
a corrective action of reducing engine torque via not enabling fuel injection or ignition ([0029], as discussed above; Note: reduction of engine torque allows for parasitic losses to more quickly slow the rotating mass of the engine, such that it can either be brought to rest. Further, for an engine rotating in the “wrong” or undesirable direction, the rotating mass must first be brought to rest (i.e. stopped) before the rotational mass can then change direction towards the correct rotational direction).
Kassner lacks 
the engine being an opposed piston engine;
wherein the corrective action includes reducing air flow to a cylinder of the engine by at least one of 
disengaging a supercharger, 
opening a variable-geometry turbocharger, 
opening a supercharger bypass valve, or 
stopping operation of an electric motor that assists a turbocharger
Otto zur Loye teaches multiple methods (fig. 3; [0006]) of reducing engine torque such as
closing an intake and/or exhaust throttle to reduce the amount of air/fuel mixture inducted into the engine cylinders and reduce output torque from the engine (fig. 3; [0006]);
opening a compressor bypass in the intake system (see above);
opening a wastegate around a turbine of turbocharger to lower boost and engine torque (see above);
modulating a variable geometry turbine (see above);
selectively terminating fueling in a portion of the engine cylinders (see above).  
Yoshizawa discloses a method for controlling operation of an opposed piston engine (fig. 39; [0196-0197; 0198]).
One having ordinary skill in the art would have been obvious, before the effective filing date of the claimed invention, to modify the teachings of Kassner, to incorporate additional methods of reducing engine torque, such as, 
opening a compressor bypass in the intake system;
opening a wastegate around a turbine of turbocharger to lower boost and engine torque;
modulating a variable geometry turbine (see above);
as clearly suggested and taught by Otto zur Loye, in order to reduce engine torque ([0006]).
Further, One having ordinary skill in the art would have been obvious, before the effective filing date of the claimed invention, to modify the teachings of Kassner, to incorporate an opposed piston engine as clearly suggested and taught by Yoshizawa, in order to reduce thrust loss, reduce vibration, and to improve transmission efficiency ([0107]).

In re claim 2,
mounting a sensor assembly (fig. 1; 6, 7; [0021] ) an operable distance from a wheel (1) mounted to a crankshaft (crankshaft; [0020]) of the engine such that the sensor can detect the presence and absence of teeth (4) disposed about a periphery of the wheel as the teeth move past the sensor assembly with rotation of the crankshaft (as shown in fig. 1); and 
identifying a characteristic of an output signal of the sensor, wherein the characteristic correlates to the direction of rotation of the wheel (fig. 2; [0023; 0027]; tables 1-2).
In re claim 3, Kassner, Otto zur Loye, and  Yoshizawa teach the method of claim 2, and Kassner further teaches wherein the characteristic is a duration of a pulse of the output signal (as shown in fig. 2).
In re claim 4, Kassner, Otto zur Loye, and  Yoshizawa teach the method of claim 2, and Kassner further teaches wherein the sensor assembly is a bi-directional position sensor (as shown in fig. 1).
In re claim 5, Kassner, Otto zur Loye, and  Yoshizawa teach the method of claim 4, and Kassner further teaches wherein the sensor assembly includes a plurality of Hall-Effect sensors (hall elements correspond to sensors 6 and 7; [0021]).
In re claim 6, Kassner, Otto zur Loye, and  Yoshizawa teach the method of claim 1, and Kassner further teaches wherein responding to the determined direction of rotation being different from the correct direction of rotation includes at least one of 
controlling operation of a fuel injector to inhibit fuel injection into the engine (fig. 4; step 5; [0029]; “If the crankshaft rotates in the opposite direction (i.e., in reverse), injection and ignition are not enabled in step 5), 
performing engine braking, 
disengaging a transmission, or 
engaging service brakes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kassner (U.S. 20060162701) in view of Yoshizawa et. al. (U.S. 20140041622) in view of Otto zur Loye et. al. (U.S. 20150167590) and in further view of Nakashima et. al. (U.S. 20150219060).
In re claim 8, Kassner, Otto zur Loye, and  Yoshizawa teach the method of claim 1, but fail to teach restarting the engine using a starter motor upon determining that restart conditions are met.
Nakashima teaches a method (abstract; fig. 1-2) of restarting an engine (fig. 1; 20) using a starter motor (30) upon determining that restart conditions are met ([0032-0033]).
One having ordinary skill in the art would have been obvious, before the effective filing date of the claimed invention, to modify the teachings of Kassner, to incorporate restarting the engine using a starter motor upon determining that restart conditions are met, as suggested by Nakashima, for the purpose of preventing an excessive load from being imposed on the starter ([0009]).

Allowable Subject Matter
In re claims 9-16, the prior art of record fails to show or reasonably teach in combination an engine system having the recited elements, including:
a first piston of the pair of pistons being operatively coupled to a first crankshaft having a first wheel mounted thereon and 
a second piston of the pair of pistons being operatively coupled to a second crankshaft having a second wheel mounted thereon; 
a sensor assembly mounted in proximity to the first wheel, 
the sensor assembly being configured to determine a direction of rotation of the first wheel corresponding to a determined direction of rotation of the engine and to output an output signal having a characteristic correlated to the determined direction of rotation of the engine. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747